EXHIBIT 99 CONTACT: BOB READY OR FOR IMMEDIATE RELEASE RON STOWELL DATE: August 18, 2011 (513) 793-3200 LSI INDUSTRIES INC. REPORTS OPERATING RESULTS FOR THE FOURTH QUARTER AND YEAR ENDED JUNE 30, 2011, DECLARES REGULAR QUARTERLY CASH DIVIDEND, AND INCREASES THE INDICATED ANNUAL CASH DIVIDEND RATE Cincinnati, OH; August 18, 2011 – LSI Industries Inc. (NASDAQ:LYTS)today: · reported fourth quarter net sales of $74,217,000, an increase of 16% as compared to $63,886,000 in the same period of the prior fiscal year; · reported fourth quarter net income of $1,497,000 or $0.06 per share, representing an increase of 106% and 100%, respectively, over net income of $727,000 or $0.03 per share for the same period of the prior fiscal year; · reported fiscal 2011 net sales of $293,501,000, an increase of 15% as compared to $254,402,000 in fiscal 2010; · reported fiscal 2011 net income of $10,828,000 or $0.44 per share, as compared to net income of $1,424,000 or $0.06 per share for fiscal year 2010; · declared a regular quarterly cash dividend of $0.05 per share payable September 6, 2011 to shareholders of record August 30, 2011; and · increased the indicated annual cash dividend rate by 20% to $0.24 per share for fiscal 2012. Financial Highlights (In thousands, except per share data; unaudited) Three Months Ended June 30 Fiscal Year Ended June 30 % Change % Change Net Sales $ $ 16
